220 Ga. 31 (1964)
136 S.E.2d 755
MALLARD
v.
THE STATE.
22459.
Supreme Court of Georgia.
Argued April 14, 1964.
Decided May 7, 1964.
Carl P. Savage, Jr., for plaintiff in error.
ALMAND, Justice.
The sole assignment of error is that the court erred in overruling the defendant's special plea in bar. In the material portions of the plea it is alleged that "Georgia Code Section 68-1625" is unconstitutional because it violates enumerated provisions of the Georgia Constitution and the United States Constitution. Held:
This attempt to attack the constitutionality of Code § 68-1625 is futile since there is no such section in the official Code of 1933. Accordingly the court did not err in overruling the special plea in bar. See Bowen v. State, 215 Ga. 471 (111 SE2d 44); Morgan v. Todd, 214 Ga. 497 (106 SE2d 37).
Judgment affirmed. All the Justices concur.